             Case: 1:19-cv-02797-PAG Doc #: 1-1 Filed: 11/27/19 1 of 5. PageID #: 4




                                                     Jptfe
                                                    Cj                      &
                                                    <r> u      -
                                                    c^r—'
                                                                   •i
                                                         -FX
                                                            ^$1 COU^i^

                                                   NAILAH K. HYKI)
                                    CUYAHOGA COUNTY CUERK OF COURTS
                                                     1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas



                                            New Case Electronically Filed:
                                               October 14, 2019 12:29



                                           By: DANIEL P. PETROV 0074151

                                               Confirmation Nbr. 1841500




  JULIE WILLIAMS                                                                CV 19 923244

           vs.

                                                                        Judge: MAUREEN CLANCY
  COT FEN GANOBCIK, ET AL.




                                                     Pages Filed:       4




Electronically Filed 10/14/2019 12:29/ / CV 19 923244 / Confirmation Nbr. 1841500 / CLSK1



                                                                                                EXHIBIT
                                                                                                EXHIBIT A
                                                                                                        A
            Case: 1:19-cv-02797-PAG Doc #: 1-1 Filed: 11/27/19 2 of 5. PageID #: 5



                                    IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO


     JULIE WILLIAMS,                                    )        CASE NO.:
             932 Roslyn Avenue                          )
             Akron, OH 44320                            )        JUDGE
                                                        )
                      Plaintiff,                        )
                                                        )        COMPLAINT
               vs.                                      )
                                                        )
     COLEEN GANOBCIK,                                   )        Plaintiff demands a trial by jury on all
             26999 Arbor Lane                           )        issues triable of right by a jury, pursuant
             Olmsted Township, OH 44138                 )        to Ohio Civ. R. 38
                                                        )
                           and                          )
                                                        )
     STERLING JEWELERS INC.,                            )
             375 Ghent Road                             )
             Akron, OH 44333                            )
                                                        )
                           and                          )
                                                        )
     SIGNET JEWELERS LIMITED,                           )
             375 Ghent Road                             )
             Akron, OH 44333                            )
                                                        )
                      Defendants.                       )


                                                 INTRODUCTION


     1.      Plaintiff Julie Williams is an Ohio citizen.


     2.      Defendant Coleen Ganobcik ("Ganobcik") is a resident of Cuyahoga County, Ohio.


     3.      Upon information and belief, Defendants Sterling Jewelers Inc. ("Sterling") and Signet


             Jewelers Limited ("Signet") are foreign corporations that do business in Ohio, including


             Cuyahoga County. Collectively, Ganobcik, Sterling, and Signet are "Defendants."


     4.      Upon information and belief, Defendants maintain a corporate headquarters in Ohio.




Electronically Filed 10/14/2019 12:29/ /CV 19 923244 / Confirmation Nbr. 1841500 / CLSK1



                                                                                            EXHIBIT
                                                                                            EXHIBIT A
                                                                                                    A
            Case: 1:19-cv-02797-PAG Doc #: 1-1 Filed: 11/27/19 3 of 5. PageID #: 6



     5.      Plaintiff is an "employee" within the meaning of Chapter 4112 of the Ohio Revised


             Code.


     6.      Each defendant is a "person," "individual" and an "employer" as defined and used in


             Chapter 4112 of the Ohio Revised Code.


     7.      Plaintiff was employed by Defendants until on or about April 26, 2019.


     8.      These claims are timely brought under Ohio law, and jurisdiction and venue are proper.


                                  FACTS APPLICABLE TO ALL CLAIMS


     9.      At all times relevant hereto, Plaintiff was over the age of forty (40).


     10.     Plaintiff was born on October 1, 1958.


     11.     Plaintiff was employed by Defendants from on or around December 7, 1998, until on or


             around April 26, 2019.


     12.     Plaintiff was qualified for the position(s) in which she was employed and for which she


             applied or was considered.


     13.     Plaintiff successfully performed the duties and responsibilities of the position(s) she held.


     14.     On or about April 26, 2019, Defendants terminated Plaintiffs employment.


     15.     Defendants did not terminate Plaintiff for any reasons related to her work performance,


             her adherence to company policy and practice, or for just cause.


                                               CAUSE OF ACTION
                           (Violation of R.C. § 4112, et. seq. - Age Discrimination)


     16.     Plaintiff incorporates by reference the allegations from the preceding paragraphs as if


             fully re-alleged herein.


     17.     Defendants unlawfully discriminated against Plaintiff because of her age, with respect to


             the terms, conditions and privileges of her employment, including, but not limited to,


             terminating her employment, refusing to transfer, rehire or recall Plaintiff into other



Electronically Filed 10/14/2019 12:29/ /CV 19 923244 / Confirmation Nbr. 1841500 / CLSK1

                                                                                           EXHIBIT
                                                                                           EXHIBIT A
                                                                                                   A
            Case: 1:19-cv-02797-PAG Doc #: 1-1 Filed: 11/27/19 4 of 5. PageID #: 7



             available positions for which she was qualified, paying her less than substantially


             younger     similarly    situated   employees,    and     treating   Plaintiff less   favorably   than


             substantially younger similarly situated employees in violation of Chapter 4112 of the


             Ohio Revised Code.


     18.     As a direct and proximate result of Defendants' unlawful conduct, Plaintiff suffered and


             will continue to suffer economic and non-economic damages, including, but not limited


             to, past and future economic and non-economic losses, back pay, front pay, lost earning


             capacity, pain and suffering, and the loss of salary, benefits, bonuses and other privileges


             and conditions of employment.


     19.     Defendants' discriminatory actions against Plaintiff in violation of R.C. §§ 4112.02 and


             4112.99 were intentional, willful, reckless, and/or malicious, and render Defendants


             liable for past and future economic and non-economic compensatory and punitive


             damages, as well as attorneys' fees, costs, expenses, and any equitable relief that this


             Court deems appropriate pursuant to R.C. § 41 12.99.


                                               PRAYER FOR RELIEF


             Plaintiff Julie Williams seeks an amount in excess of $25,000 to fully, fairly, and justly


     compensate her for her injuries, damages, and loss, and respectfully prays that this Court enter


    judgment in her favor and award her past and future economic and non-economic compensatory


     damages, including but not limited to pain and suffering, back pay, front pay, fringe benefits,


     consequential    damages,       special   damages,   incidental    damages,    punitive damages,     interest,


     attorneys' fees, expenses, all fees and costs, and any additional equitable relief that the Court


     deems appropriate, including, but not limited to, reinstatement and promotion.




Electronically Filed 10/14/2019 12:29/ /CV 19 923244 / Confirmation Nbr. 1841500 / CLSK1

                                                                                                   EXHIBIT
                                                                                                   EXHIBIT A
                                                                                                           A
             Case: 1:19-cv-02797-PAG Doc #: 1-1 Filed: 11/27/19 5 of 5. PageID #: 8



                                                                 Respectfully submitted,


                                                                 /s/ Daniel P. Petrov
                                                                 DANIEL P. PETROV (0074151)
                                                                 dpetrov@tp gfirm . com
                                                                 CHRISTOPHER P. THORMAN (0056013)
                                                                 cthorman@tp gfirm . com


                                                                 Thorman Petrov Group Co., LPA
                                                                  50 E. Washington St.
                                                                 Cleveland, Ohio 44022
                                                                 Tel. (216) 621-3500
                                                                 Fax (216) 621-3422


                                                                 Attorneys for PlaintiffJulie Williams




Electronically Filed 10/14/2019 12:29/ I CM 19 923244 / Confirmation Nbr. 1841500 / CLSK1

                                                                                             EXHIBIT
                                                                                             EXHIBIT A
                                                                                                     A
